UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4640



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEFRIN DENNIS, a/k/a Dizzy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Joseph Robert Goodwin, Dis-
trict Judge. (CR-98-48)


Submitted:   March 16, 1999                 Decided:   April 1, 1999


Before WILKINS and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Marshall Courtright, COLLINS & COURTRIGHT, Charleston, West
Virginia, for Appellant. Rebecca A. Betts, United States Attorney,
Lisa A. Green, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Defrin Dennis appeals his sentence of 87 months imprisonment

imposed after his plea of guilty to distributing cocaine base in

violation of 21 U.S.C. § 841(a) (1994).      Dennis claims on appeal

that the district court erred by denying him a two-level decrease

in his base offense level under the safety valve provision of the

guidelines and that the court erred in calculating the amount of

cocaine base attributable to him as relevant conduct under the

guidelines.    However, we do not find that the district court

clearly erred on either issue.       Accordingly, we affirm his sen-

tence.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2